Citation Nr: 1507941	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a stress fracture, left third metatarsal. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1993 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee. 

In March 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected foot disability.  The Veteran was afforded a VA examination in March 2011.  Since then, the Veteran contends that his condition has gotten worse.  At the March 2014 hearing, the Veteran testified that his symptoms have worsened within the last two years, namely he has constant pain and is unable to exercise or participate in activities with his children.  The Veteran also reported that he has been diagnosed with rheumatoid arthritis.  Private treatment records from January 2014 confirm the Veteran's diagnosis of rheumatoid arthritis.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's foot condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected foot condition since March 2011.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current severity of his service-connected foot condition.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment for rheumatoid arthritis.  The examination should include any diagnostic testing or evaluation, including X-ray studies, deemed necessary. 

The examination report must include range of motion findings.  The examiner must identify and describe any and all current left foot symptomatology, including any pain, swelling, tenderness, stiffness, weakness, fatigability, deformity, abnormal weight-bearing, pronation, limited motion, numbness, or functional loss associated with the foot due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.  The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the foot, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.  The examiner should also indicate whether the Veteran's foot disability is moderate, moderately severe, or severe in nature.  Finally, the examiner should state whether the Veteran has rheumatoid arthritis, and if so, whether it is due to the stress fracture.  

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought remain denied, issue a supplemental statement of the case.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

